           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

IN RE ELIJAH AND MARY
STINY TRUSTS                                      No. 3:19-cv-346-DPM

                                ORDER
     Justin Parkey and Curt Hawkins of Waddell, Cole & Jones
recently appeared as counsel for Chantel Lynn Singh and Carissa Hope
Oldenburg. They are two of Rena Wood's three daughters, all of whom
now have an interest in this litigation because of their mother's death.
Justin has long been on my recusal list, and I have many connections
with the WCJ firm.     Justin was one of my term law clerks at the
Arkansas Court of Appeals. He worked for me (I think) from August
2008 to August 2010, coming over with me to this Court in May 2010.
He returned to chambers and filled an eight-month gap in 2012 when a
Jonesboro-based law clerk left early. As I recall, Justin joined WCJ
thereafter. We have remained friends. I have followed his career and
family with interest. I know Curt and respect him, but do not recall
ever working directly with him. The WCJ firm descends from Barrett,
Wheatley, Smith, & Deacon and Barrett & Deacon, where I practiced
law for more than fifteen years. I'm friends with the lawyers and staff.
Several years ago, one of my children worked one summer at WCJ as a
runner. The firm (through my close friend Robert Jones) is handling
my sister's estate; I'm not the personal representative, but I'm the sole
heir. I've consulted the firm (and its predecessor) through the years on
various personal legal matters.
     In the circumstances, my impartiality on future decisions about
the merits of this case could reasonably be questioned.        28 U.S.C.
§ 455(a). I conclude, however, that I could be impartial among all the

parties, notwithstanding my connections to Singh and Oldenburg's
lawyers. It also weighs on me that this litigation is almost four years
old. During that time, I have handled many issues and presided over
a week-long trial. See the docket in the closed related cases, 3:17-cv-
226-DPM & 3:17-cv-227-DPM. The current iteration of this trust-related
litigation has been pending since December 2019. The docket's 128
entries indicate the volume of issues. A new judge will be hard pressed
to learn all that has gone before and keep this long-running litigation
on track for prompt adjudication, which everyone involved needs.
Therefore, if all parties waive any Parkey /Hawkins/WCJ conflict after
consulting with counsel and considering the circumstances, I will keep
the case. If fewer than all parties waive, I will recuse and the matter
will be reassigned to another judge at random.
      Do not file any waiver on the docket or otherwise communicate
your decision to me. Instead, write a letter directly to the Clerk of
Court. In due course, the Clerk will inform me (without any details)
whether all parties have waived the conflict. This case has many
participants. Each party will therefore have until 23 July 2021 to inform


                                   -2-
the Clerk about his or her decision on waiver. In the meantime, because
of the nature of this case, I will continue to decide administrative
matters that do not touch the merits.
     So Ordered.

                                                       ti'
                                        D .P. Marshall Jr.
                                        United States District Judge




                                  -3-
